DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 23-27 and 31-35 directed to an invention non-elected without traverse.  Accordingly, claims 23-27 and 31-35 have been cancelled.

Reasons for Allowance
Claims 1-22 and 28-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “a semiconductor die suspended above the orifice by aluminum wire bond wires” (see line 4) in conjunction with “the semiconductor die vertically aligned with the orifice and the bond wires coupled to the PCB" (see last 3 lines). The closest prior art is US 6,768,208), especially see Figure 3B. Note that “wire bond” is a term of the art used for a specific type of interconnect in semiconductors and does not refer to any conductor that is used for bonding; i.e. a solder bump, even if made of aluminum, does not read on “wire bond”.
Claims 11-22 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 11 that requires “a first cap coupled to the first surface and covering the semiconductor die and a second cap coupled to the second surface and covering the orifice" (see last 2 lines). Again, the closest prior art is US 6,768,208), especially see Figure 3B. Note that the specification defines the term “cap” as being a capacitor..
Claims 28-30 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 28 that requires “a second semiconductor die suspended above the first semiconductor die, the second semiconductor die coupled to the first semiconductor die by a second bond wire”.  The closest prior art is US 6,768,208), especially see Figure 3B. Note that “bond wire” is a term of the art used for a specific type of interconnect in semiconductors and does not refer to any conductor that is used for bonding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892